                                                                        Sara L. Shudofsky
                                                                        +1 212.836.7922 Direct
                                                                        Sara.Shudofsky@arnoldporter.com




                                            December 11, 2019

     VIA ECF

     The Honorable Jesse M. Furman
     United States District Judge
     Southern District of New York
     40 Centre Street, Room 2202
     New York, New York 10007

             Re:      Accent Delight International Ltd. v. Sotheby’s, 18 Civ. 9011

     Dear Judge Furman:

             Plaintiffs Accent Delight International Ltd. and Xitrans Finance Ltd. (collectively,
     “Plaintiffs”) and Defendants Sotheby’s and Sotheby’s, Inc. (collectively, “Sotheby’s”)
     write respectfully to request an extension of time to submit their joint letter to the Court
     regarding Sotheby’s motion for discovery from Jean-Marc Peretti pursuant to the Hague
     Convention. ECF No. 104. The parties’ joint letter is currently due on December 12,
     2019. ECF No. 117.

            Plaintiffs and Sotheby’s are conferring in an effort to address their disagreements,
     but need additional time to complete those efforts. The parties respectfully request that
     they be allowed until December 17, 2019 to submit their joint letter to the Court.

             We thank the Court for its consideration of this request.

                                                      Respectfully,

                                                      /s/ Sara L. Shudofsky
                                                      Sara L. Shudofsky
                                                         Request GRANTED. The parties are reminded,
     cc:     All counsel of record (via ECF)             however, that requests for extensions must generally be
                                                         made at least 48 hours prior to the deadline. The Clerk
                                                         of Court is directed to terminate ECF No. 120.




                                                                         December 12, 2019
Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
